PER CURIAM.
Plaintiff brought an action to specifically perform a .written contract to convey land. The court found, as matters of fact, the execution of the contract in writing between the plaintiff and defendant, repeated tenders of payment or other equivalent by plaintiff under the agreement, and the amount due the defendant under the contract, and as a conclusion of law granted the plaintiff the relief he sought, upon proper conditions. It found against the defendant as to his claims' of abandonment and relinquishment of plaintiff’s right under the contract and as to the improvements made by defendant in reliance thereon. There is no point of law in the case deserving of consideration. The court could have made no other findings of fact upon the evidence. The abandonment, relinquishment, and improvements consisted of unjustified trespasses by the defendant. The defendant’s contentions contain nothing of general interest or importance, and in themselves do not call for discussion.
Order affirmed.